Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000446
                                                          27-AUG-2013
                                                          02:03 PM
                           SCWC-12-0000446

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     THE BANK OF NEW YORK MELLON fka THE BANK OF NEW YORK
       AS TRUSTEE FOR THE CERTIFICATEHOLDERS CWMBS, INC.,
 CHL MORTGAGE PASS-THROUGH TRUST 2006-12, MORTGAGE PASS-THROUGH
  CERTIFICATES, SERIES 2006-12, Respondent/Plaintiff-Appellee,

                                 vs.

    ARNA LAHELA JOHNSON, JOHN DOES 1-50, AND JANE DOES 1-50,
               Petitioners/Defendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000446; CIV. NO. 1RC10-1-10634)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack JJ., and
   Circuit Judge Perkins, in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant Arna Lahela Johnson’s

application for writ of certiorari, filed July 29, 2013, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, August 27, 2013.

R. Steven Geshell                      /s/ Paula A. Nakayama
for petitioner
                                       /s/ Simeon R. Acoba, Jr.

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Richard K. Perkins